United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3307
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Carl Marquis Maddox

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: October 14, 2019
                            Filed: December 3, 2019
                                 [Unpublished]
                                 ____________

Before KELLY, WOLLMAN, and BEAM, Circuit Judges.
                          ____________

PER CURIAM

      Carl Marquis Maddox pleaded guilty to possession with the intent to distribute
100 grams or more of a mixture or substance containing heroin and some quantity of
cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). The district court1
sentenced him to 144 months’ imprisonment. We affirm.

       To begin, we decline to consider Maddox’s argument that his guilty plea was
involuntary because he did not move to withdraw his plea while in the district court.
See United States v. Foy, 617 F.3d 1029, 1033-34 (8th Cir. 2010) (holding that
involuntary plea claim must be presented first to a district court to be cognizable on
direct appeal). We also decline to consider Maddox’s ineffective assistance of
counsel claim on direct appeal. See United States v. Looking Cloud 419 F.3d 781,
788-89 (8th Cir. 2005) (“We will not consider ineffective assistance of counsel claims
on direct appeal except in ‘exceptional cases in which the district court has developed
a record on the ineffectiveness issue or where the result would otherwise be a plain
miscarriage of justice.’” (quoting United States v. Santana, 150 F.3d 860, 863 (8th
Cir. 1998))).

       Maddox also argues that the district court erred in failing to conduct a hearing
regarding the government’s refusal to file a substantial assistance motion under U.S.
Sentencing Guidelines § 5K1.1. He asserts that he provided substantial assistance to
the government by proffering on three occasions. Maddox mentioned his assistance
at sentencing and in a letter to the court, but he did not request a hearing nor move to
compel the government to file a substantial assistance motion.

       “A district court can review the government's decision not to file a substantial
assistance motion only if a defendant has made a substantial threshold showing that
the decision was based on an unconstitutional motive or was not rationally related to
any legitimate Government end, such as when its decision was made in bad faith.”
United States v. Hart, 397 F.3d 643, 646 (8th Cir. 2005) (quoting United States


      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.

                                          -2-
v. McClure, 338 F.3d 847, 850 (8th Cir. 2003)). Maddox presented no evidence to
support the claim that he had provided substantial assistance to the government. His
mere assertion that he fully cooperated does not meet the substantial threshold
showing of bad faith. See United States v. Zeaiter, 891 F.3d 1114, 1126 (8th Cir.
2018) (“[Defendant] is not entitled to relief or a hearing based on his mere
assertions.”). The district court thus was not required to conduct a hearing regarding
the government’s decision not to file a substantial assistance motion.

      The judgment is affirmed.
                     ______________________________




                                         -3-